Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, 9-11, 14-15, 17-19 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ryan, JR. et al. (US 2017/0061248A1, hereinafter Ryan).
Regarding claim 1, Ryan discloses: A data collection method (paragraph: 0073) for training an abuse detection model, (paragraphs: 0028; 0029; 0032; 0033; 0036) comprising: establishing, by a collection terminal, a video communication session with a user terminal (fig. 2; paragraph: 0005); receiving, by the collection terminal, data for the video communication session, wherein the data comprises at least one data type selected from the group consisting of image and sound (fig. 2; paragraph: 0045); outputting, by the collection terminal, the data (fig. 2); receiving, by the collection terminal, in response to the data being output, feedback indicating an abuse status, wherein the abuse status indicates whether the data corresponds to an abusive user (paragraph: 0045); and collecting, by the collection terminal, a portion of the data and the abuse status (figs. 1-3; paragraphs: 0024; 0034; 0042-0043; 0054-0061; 0074).
Regarding claim 9, Ryan discloses: A non-transitory computer-readable storage medium storing instructions that, when executed by a processor (paragraph: 0072), cause the processor to: establish a video communication session with a user terminal (fig. 2; paragraph: 0005); receive data for the video communication session, wherein the data comprises at least one data type selected from the group consisting of image and sound (fig. 2; paragraph: 0045) output the data; receive, in response to the data being output, feedback indicating an abuse status, wherein the abuse status indicates whether the data corresponds to an abusive user; and collect a portion of the data and the abuse status (figs. 1-3; paragraphs: 0024; 0034; 0042-0043; 0054-0061; 0074).
 Regarding claim 17, Ryan discloses: A data collection system for training an abuse detection model (paragraphs: 0028; 0029; 0032; 0033; 0036), comprising: at least one processor; memory readable by the at least one processor (paragraph: 0072); and instructions stored in the memory that when read by the at least one processor direct the at least one processor to: establish a video communication session with a user terminal (fig. 2; paragraph: 0005); receive data for the video communication session, wherein the data comprises at least one data type selected from the group consisting of image and sound (FIG. 2; paragraph: 0045); output the data; receive, in response to the data being output, feedback indicating an abuse status, wherein the abuse status indicates whether the data corresponds to an abusive user; and collect a portion of the data and the abuse status (figs. 1-3; paragraphs: 0024; 0034; 0042-0043; 0054-0061; 0074)
Regarding claims 2-3, 6-7, 10-11, 14-15, 18-19,  Ryan further discloses: wherein the data is received via recording at the collection terminal (fig. 5), wherein the data is received via transmission from the user terminal (fig. 5), wherein the portion of the data is collected in response to receiving the abuse status (paragraph: 0071), further comprising: training, by the collection terminal, a machine learning model using the portion of the data and the abuse status (paragraphs: 0040-0041; 0066; 0070).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5, 12-13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Ciernaik (US PAT: 8,856,165).
Ryan differs from claims 4-5, 12-13, 20 in that he does not specifically disclose: wherein the abuse status is received via user input at the collection terminal, wherein the user input is received via a report button displayed at the collection terminal.
However, Ciernaik discloses: wherein the abuse status is received via user input at the collection terminal, wherein the user input is received via a report button displayed at the collection terminal (col. 18 lines 6-20).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryan’s system to provide for the following: wherein the abuse status is received via user input at the collection terminal, wherein the user input is received via a report button displayed at the collection terminal as this arrangement would facilitate the user to provide input about the abuse in the communications as taught by Cierniak.
Claim(s) 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Ryan in view of Avila et al. (US 2017/0289624A1, filed 6-30-2016, hereinafter Avila).
Ryan differs from claims 8, 16 in that he does not specifically disclose: wherein the machine learning model includes a deep learning model.
However, Avila discloses: wherein the machine learning model includes a deep learning model (paragraph: 0028).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryan’s system to provide for the following:  wherein the machine learning model includes a deep learning model as this arrangement would facilitate to use advanced classification systems such as deep learning systems as taught by Avila.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US PAT: 9,380,264) to Vakalpudi et al. discloses system and method for video communications which teaches: (118) If a person is abusive during a video call session, the initiator, who also acts as a moderator, will have the ability to kick that person off the session be terminating that participant's connection to the video call session. The initiator can also report the abusive participant to the video call provider for review and actions such as warnings, removals or suspensions of that participant's video call account, or blacklisting that participant, will be considered. If the call initiator leaves the call the option to remove a participant from the video call may not be available. However, the other participants can still report an abusive participant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651